      Case 2:18-cv-07934-NJB-JCW Document 32 Filed 05/30/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


DARLENE CANCIENNE                         *     CIVIL ACTION
    Plaintiff                             *
                                          *     DOCKET NO. 2:18-cv-07934
VERSUS                                    *
                                          *
BOARD OF SUPERVISORS FOR THE              *     JUDGE NANNETTE JOLIVETTE
UNIVERSITY OF LOUISIANA SYSTEM,           *     BROWN
AS THE GOVERMENTAL ENTITY                 *
RESPONSIBLE FOR NICHOLLS                  *
STATE UNIVERSITY                          *     MAGISTRATE JUDGE JOSEPH C.
      Defendant                           *     WILKINSON, JR.
******************************************************************************

    NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

       NOW INTO COURT, appearing herein through undersigned counsel, comes plaintiff,

Darlene Cancienne, who hereby gives notice that the above captioned action is voluntarily

dismissed, without prejudice.

                                               RESPECTFULLY SUBMITTED:

                                               /s/ Robert J. Landry
                                               ___________________________________
                                               ROBERT J. LANDRY (#31826)
                                               TANNER D. MAGEE (#33954)
                                               LANDRY MAGEE, LLC
                                               7833 Main Street
                                               Houma, Louisiana 70360
                                               985.655.0240 (t)
                                               888.514.7111 (f)
                                               Counsel for Plaintiff,


                                     Certificate of Service

        I hereby certify that on May 30, 2019, a copy of Plaintiff’s Notice of Voluntary Dismissal
was filed electronically with the Clerk of Court using the CM/ECF System. Notice of this filing
will be forwarded to counsel for Defendant by operation of the Court’s electronic filing system.

                                     /s/ Robert J. Landry
